Title: Abigail Adams Smith to Abigail Adams, 27 March 1792
From: Smith, Abigail Adams
To: Adams, Abigail


my Dear Mamma
New York March 27th 1792
I this day received your Letter of the 23d inst and was rejoiced once more to see your own hand writing— I have for some time feared that you were more indisposed than you would permit me to be informed of, I have suffered much anxiety on your account— inded my hands head and heart have been fully employed since I left you the former in preparing for my voyage and the latter by the indisposition of my best Friend— I have already written you an account of his health. we flatter ourselvs that he is recovering—but my fears at times overcomes my resolution— I am more and more convinced of the propriety of accompanying him he is I beleive more convinced than ever he was before of the necessity of attention to his diett— he has never since I knew him had so severe an attack—Mr Bailie says that the voyage will be of service to his health—and I hope it will—yet an anxious sollicitude for his wellfare must occupy my mind—and agitate my spirits—

the Ship has been waiting for us a week and we have been detained by contrary winds since sunday which has been a most fortunate circumstance to us. the Blister which I mentioned to you has almost healed and my friend has recovered his strength— I have been on board this afternoon and have had our Beds arranged the accommodations are very tolerable much like those which you had in Callihams Ship— the season is favourable and I will not anticipate evill consequences
I am happy to inform you that my friend has not been injured by this derangement of Mr Duers affairs—and it is almost a miracle that he was not— altho he had more confidence in Mr Duer than some other Persons yet he has been extremely cautious of committing his property to any one without receiving sufficient security—which has not consisted in any Mans name but the public paper and so long as that holds good he is secure— this I am sure will be a sattisfaction to you to be informed of but almost this whole City are some way or other connected in this Business— many Persons having endorsed his Notes from their relyance upon his stability who have received no equivalent have become responsible for many Thousands beyond their own ability— there must be knavery somewhare Charles has written to his Father his sentiments in full, how they will be received I dont know— he is I must say very attentive to his office and Mr Troup has full employment for him— I have done my duty and have made up my mind to say no more upon the Subject let what will happen— I have indeavourd to persuade Sally to go with us—and She had consented, but her Mamma would not give her consent because she would not go free and unbiassed in her mind— there is a strange jumble; in a variety of oppinions there is much perplexity— they are both equally obstinate, but he is to bear the blame;— but the radical fault is in treating him, or any other Gentleman with too much attention—without intending it should make an impression—and whare there does exist reasons to the contrary—
I hope as the spring opens that you my Dear Mamma will recover your health— do not attempt to stay longer in Philadelphia than the roads will admit of your going Eastward— I shall be very anxious to hear of your health by every Packett— Mr Hammond will I dare say with pleasure inclose your letters— you know how painfull it is to be seperated from friends anxious to hear from them and disappointed in Letters.—
I scarce know how to close my Letter so many and various feelings operate upon my mind may you my Dear Mamma be restored to health is the sincere Prayer of / your Daughter
A Smith—
my respects to my Pappa and Love elsewhere—
